HAWKINS, Judge.
Appellant was convicted for accepting a bribe, his punishment assessed at two years in the penitentiary. The specific charge against appellant was that he was a member of the board of trustees of a designated school district in Lee County, Texas, and as spch trustee accepted a bribe under his promise to vote for a certain named party as a teacher in said school. Appellant entered a plea of guilty and punishment was assessed as heretofore indicated.
The record contains no statement of facts or bills of exception. The indictment appears to be sufficient to charge the offense. Nothing is presented for review.
The judgment is affirmed.